



COURT OF APPEAL FOR ONTARIO

CITATION:

Syrette v. Syrette, 2012
    ONCA 693

DATE: 20121015

DOCKET: C54626

Cronk, Pepall and Tulloch JJ.A.

BETWEEN

Peggy Lynn Syrette

Applicant

(Respondent in Appeal)

and

Bradley Stephen Syrette

Respondent (Appellant)

T. Frederick Baxter, for the appellant

Peggy Lynn Syrette, in person

Heard and released orally: October 11, 2012

On appeal from the order of Justice E. Koke of the
    Superior Court of Justice, dated October 14, 2011.

ENDORSEMENT

[1]

During the course of oral argument before this court, the appellant
    husbands challenge to the application judges decision in this matrimonial
    case was both clarified and narrowed.  As argued, the appellant seeks: (1)
    declarations that (a) the application judge erred in declaring that each party
    has an equal interest in the former matrimonial home; (b) the appellant is the
    sole owner of the home; and (c) the appellant is entitled to exclusive
    possession of the lands on which the home is situate pursuant to a Certificate
    of Possession granted to him by the Band Council in 1992; and (2) an 
in
    personam
 order requiring the respondent wife to vacate the home.  The
    appellant advised the court, through counsel, that if he is unsuccessful in
    obtaining this relief, he is not pursuing the other relief outlined in his
    factum.

[2]

In our view, given the narrowed focus of the relief sought by the
    appellant, the disposition of this appeal is straightforward.

[3]

The lands on which the matrimonial home is situate are located on an
    Indian reserve in the Sault Ste. Marie area.  The application judge made no
    finding and the appellant, although invited to do so, could point to no
    evidence establishing that the home is of a type rendering it readily severable
    from the lands on which it is located.

[4]

On the authority of the Supreme Court of Canadas decision in
Derrickson
    v. Derrickson
, [1986] 1 S.C.R. 285 and its progeny, neither this court nor
    the application judge in this case have authority to make any order concerning
    possession, ownership or disposition of property on a reserve that, like the
    property at issue here, is governed by the provisions of the
Indian Act
,
    S.C. c. I-5.

[5]

Accordingly, to the extent that paragraph 7 of the application judges
    order dated October 14, 2011 is intended to address ownership or possession of
    the former matrimonial home, this part of his order cannot stand.  For the same
    reasons, all other aspects of the relief sought by the appellant must be
    denied.

[6]

In the circumstances, therefore, paragraph seven of the application
    judges order dated October 14, 2011 is varied to read, consistent with his
    finding in the second sentence of paragraph 40 of his reasons, as follows:
    Each party has an equal interest in the matrimonial home at 483 Gran Street,
    Sault Ste. Marie, for equalization purposes.

[7]

In the result, the appeal is allowed in part by varying paragraph seven
    of the application judges order dated October 14, 2011 to accord with these
    reasons.  In all other respects, his order remains in full force and effect. 
    We make no determination of any kind regarding the parties rights of ownership
    or possession, if any, to the lands and home in question.

[8]

No costs by either party having been sought and given the results of
    this appeal, this is not an appropriate case for any award of the costs of this
    appeal.

E.A. Cronk J.A.

Sarah Pepall
    J.A.

M. Tulloch
    J.A.


